Title: To Alexander Hamilton from Tench Coxe, [19 March 1791]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, March 19, 1791]
Dear Sir
Mr. Jefferson has sent for the Bills of 99000 Guilders, which on application to Mr. Meredith, are said to have been countermanded. I had transmitted to Mr. Jeffn. the three letters of advice to be sealed by a wafer to the Bills. Will you be good enough to give me your instructions as Mr. Jefferson’s opty will be tomorrow.
yr. most obedt. Servant
Tench Coxe
March 19th. 1791
